In an action for a declaratory judgment by a tenant who holds over under the provisions of the Commercial Rent Law (L. 1945, eh. 3, as amd.) after the expiration of the legse term, the appellant asserts that a controversy exists as to the interpretation of a clause in the lease instrument which states the rights of the parties upon the taking of any portion of the property in condemnation. Order denying appellant’s motion for a temporary .injunction restraining the defendant from serving any notice of termination of the lease and from instituting summary proceedings to recover possession, affirmed, with $10 costs and disbursements. There was no abuse of discretion in making the order. Johnston, Acting P. J., Adel, Sneed and Wenzel, JJ., concur; MaeCrate, J., not voting.